Case 1:20-cv-00547-PLM-PJG ECF No.9, PagelD.35 Filed 09/23/20 FAtQéDof GR

September 23, 2020 7:51 AM
CLERK OF COURT
U.S. DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

IN THE UNITED STATES DISTRICT COURT —®Y"® SCANNED BY: TH 19 /25/2
FOR THE WESTERN DISTRICT OF MICHIGAN

GRAND RAPIDS DIVISION
JEFFREY EARL ANDERSON
Plaintiff,
V. CASE # 1:20-cv-547
THE HONORABLE KENT D. ENGLE, The Honorable Paul L. Mooney
Defendant.
/

 

RESPONSE/OBJECTIONS TO DEFENDANT’S
MOTION TO DISMISS AND REQUEST THAT
SUCH MOTION BE DENIED

Comes now the above Plaintiff, Jeffrey Earl Anderson (hereinafter “Anderson” or “the
Plaintiff”), pro se, and respectfully files this Response/Objection to Defendant’s Motion to
Dismiss and Request That Such Motion be Denied In support thereof, the Plaintiff states as
follows:

This Response/Objection tracks the Defendant’s Motion to Dismiss as those reasons for
such dismissal are set forth therein. Much of what the Defendant contends is essentially horn
book law, such as the precept that this Court must accept as true Plaintiff's allegations. Thus, to
avoid redundancy, the Plaintiff will not reiterate those portions of Defendant’s MTD that merely
restate long and well-settled law of which this Honorable Court is certainly aware.

I. JUDICIAL IMMUNITY

At Roman Numeral II of Defendant’s Motion to Dismiss, the Defendant asserts that the

Honorable Judge Engle is absolutely immune from suit. However, at the bottom of page 4, the
Case 1:20-cv-00547-PLM-PJG ECF No.9, PagelD.36 Filed 09/23/20 Page 2 of 5

Defendant states “[t]here are only two exceptions to absolute immunity. First a judge may be
liable for ‘actions not taken in the judge’s judicial capacity.” Def’s MTD, p. 4 (citation omitted).
And that is precisely the case presently. The Defendant has misconstrued the facts and
mistakenly implies the Plaintiff is complaining of decisions, opinions, or rulings taken by Judge
Engle while sitting on the bench in his judicial capacity. That is not the case here. Instead, the
acts of which the Plaintiff complains are acts and statements of the Honorable Judge Engle,
outside the confines of his judicial capacity. This is clearly set forth in Plaintiff's Complaint.

For example, Judge Engle would not be immune from prosecution for shop-lifting
merchandise in a Walmart. Neither is Judge Engle immune from this instant action for
prejudicial remarks directed towards the Plaintiff while off the bench and not in his judicial
capacity. Thus, the “exception” to judicial immunity cited by the Defendant at the bottom of
page 4 of his MTD, applies presently. The acts and statements alleged against Judge Engle were
not acts and statements undertaken or made while the Honorable Judge Engle was in his judicial
capacity. Therefore, absolute immunity does not apply here.

II. STATUTE OF LIMITATIONS

 

At page 6, section III of Defendant’s MTD, the Defendant asserts “Anderson’s [the
instant Plaintiff's] claim are barred by the applicable statute of limitations.” That is a
miscalculation and misstatement. The case in which the Honorable Judge Engle sits in state
court is very much active. There have been several recent hearings and another hearing is set for
January, 2021. Clearly, the state case from which this present Complaint evolves is very much
still on-going in a post-judgment proceeding to reconsider alimony awarded to the Defendant in

that case.
Case 1:20-cv-00547-PLM-PJG ECF No.9, PagelD.37 Filed 09/23/20 Page 3 of 5

Ill. ROOKER-FELDMAN

At Section IV, page 7, of Defendant’s MTD, the Defendant contends that the Rooker-
Feldman doctrine “applies if granting relief on a claim asserted before a federal district court
would imply that the state court judgment was incorrect.” (citation omitted). Presently, as stated,
the Plaintiff's complaint does not involve any rulings, opinions, or judicial acts and a Plaintiff-
favorable ruling in the instant case would not “imply that the state court judgment was
incorrect.” Id.

A judge is necessarily a neutral arbiter, applying the law to a specific set of facts. That
does not detract from the allegation that the Honorable Judge Engle is prejudiced against the
instant Plaintiff and has made such known outside the confines of the court and not in Judge
Engle’s judicial capacity. Requesting that Judge Engle recuse himself from that state court case
does not implicate any of Judge Engle’s rulings, opinions, or judicial actions. Judge Engle’s
disdain, disparaging remarks, and prejudice against the instant Plaintiff expressed outside the
confines of the court and not in Judge Engle’s judicial capacity, effectively denies the Plaintiff
Jeffrey Anderson a fair and impartial tribunal.in violation of Due Process of Law.

IV. ANDERSON’S PLAUSIBLE CLAIMS FOR RELIEF

At Section V, page 8, of Defendant’s MTD, the Defendant argues that “Anderson’s
Complaint fails to allege facts giving rise to a plausible claim for relief.” And once again the
Defendant misconstrues the facts alleged by the Plaintiff. The gravamen of Anderson’s present
Complaint is that due to Judge Engle’s extra-judicial comments, deprived the present Plaintiff of
the benefit of a fair and impartial tribunal in which to adjudicate Anderson’s state court claims.

This would be the epitome of a Due Process violation. “Due process guarantees ‘an absence of
Case 1:20-cv-00547-PLM-PJG ECF No.9, PagelD.38 Filed 09/23/20 Page 4 of 5

actual bias’ on the part of a judge.” Williams v. Pennsylvania, 136 S. Ct. 1899, 1906 (2016)

(emphasis added).

WHEREFORE, in consideration of the foregoing, the above Plaintiff Jeffrey Earl
Anderson respectfully moves this Honorable Court to DENY the Defendant’s Motion to

Dismiss.

Respectfully submitted,

/s/ Jeffrey Earl Anderson

2495 Air Park Drive

Zeeland, MI 49464

Tel: (630) 862-1811

Email: dmifinancial@aol.com

Plaintiff pro se

CERTIFICATE OF SERVICE

I, Jeffrey Earl Anderson, Plaintiff pro se in the above action, do hereby certify that a true
and correct copy of this motion was duly served on the Defendant via email to Defendant’s
counsel of record at egruszka@silvervanessen.com, this 21st day of September, 2020.

Signed: /s/ Jeffrey Anderson
yht’

FedEx Ship Manager - Print Your Label(s)

9/21/2020

r ee t ru y

_ Fedex Firs FedEx First Overnight

147918 REV ayes AR

~ Express”

 

ORIGIN ID:HLMA (630) 862-1811 SHIP DATE: ZISEP20
JEFF ANDERSON ACTWGT: 0

CAD: 10007 1SaRNET42B0
2495 AIR PARK DR.
ZEELAND, MI 49464 BILL SENDER
UNITED STATES Us

 

TO CLERK OF COURT UNITED STATES DISTRI
CLERK OF COURT UNITED STATES DISTRI
399 FEDERAL BLDG

110 MICHIGAN ST. NW

GRAND RAPIDS MI 49503
_

igen

LAN re =

~ 23 SEP 8:
re 8621 3316 “FIRST OVERNIGHT

X1 GRRA +9503 7

MAAN "

IN NN a

 

yuabin Ajawesx3

——_
eres

 

 

 

 

 

 

 

«Insert shipping | |
document here. .
